  Case 20-03339       Doc 21      Filed 05/06/20 Entered 05/06/20 09:50:57             Desc Main
                                    Document     Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                         )       CHAPTER 7 PROCEEDING
                                               )
RENEE BUCHBINDER,                              )       CASE NO. 20-3339
                                               )
                                               )
                       DEBTOR.                 )       HON. A. BENJAMIN GOLDGAR

                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE THAT on Friday May 22, 2020, at 11:00 a.m., I shall appear
telephonically in accordance with Amended General Order 20-03 before the Honorable A.
Benjamin Goldgar, Bankruptcy Judge, in Park City Branch Court, Courtroom B, 301 S. Greenleaf
Avenue, Park City, Illinois, or before any other Bankruptcy Judge who may be sitting in his place
and shall present the Motion of the United States Trustee for an Extension of Time to Object
to Discharge and to File Motion to Dismiss, a copy of which is attached and served on you.

PURSUANT TO THE COURT’S AMENDED GENERAL ORDER 20-03, FOUND AT
https://www.ilnb.uscourts.gov/sites/default/files/general-ordes/Gen-Ord-20-03.pdf,
ANY PARTY THAT OBJECTS TO THIS MOTION AND WANTS IT CALLED FOR
HEARING IN OPEN COURT MUST FILE A NOTICE OF OBJECTION NO LATER
THAN TWO (2) BUSINESS DAYS BEFORE THE PRESENTMENT DATE. A NOTICE
OF OBJECTION NEED ONLY SAY THAT THE RESPONDENT OBJECTS TO THE
MOTION. NO REASONS NEED TO BE GIVEN FOR THE OBJECTION.

                                                       /s/ Ha M. Nguyen
                                                       Ha M. Nguyen, Trial Attorney
                                                       U.S. Department of Justice
                                                       Office of the United States Trustee
                                                       219 S. Dearborn Street, Room 873
                                                       Chicago, Illinois 60604
                                                       (312) 886-3320

                                 CERTIFICATE OF SERVICE

         I, Ha M. Nguyen, an attorney, state that on May 6, 2020, pursuant to Local Rule 9013-1(D)
the Notice of Motion and Motion of the United States Trustee for an Extension of Time to
Object to Discharge and to File Motion to Dismiss were filed and served on all parties, either
via the Court’s Electronic Notice for Registrants or via First Class Mail, as indicated on the service
list below.

                                                       /s/ Ha M. Nguyen

                                                   1
 Case 20-03339      Doc 21     Filed 05/06/20 Entered 05/06/20 09:50:57     Desc Main
                                 Document     Page 2 of 5



                                       SERVICE LIST


Registrants Served Through the Court’s Electronic Notice For Registrants:

   •   Fernando R. Carranza        fcarranza@frclaw.us
   •   Joseph E. Cohen             jcohen@cohenandkrol.com


Parties Served via First Class Mail:

Renee Buchbinder
1737 Sunnyside
Highland Park, IL 60035

Joel P. Fonferko
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527




                                            2
  Case 20-03339       Doc 21     Filed 05/06/20 Entered 05/06/20 09:50:57            Desc Main
                                   Document     Page 3 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                       )       CHAPTER 7 PROCEEDING
                                             )
RENEE BUCHBINDER,                            )       CASE NO. 20-3339
                                             )
                                             )
                       DEBTOR.               )       HON. A. BENJAMIN GOLDGAR

      MOTION OF THE UNITED STATES TRUSTEE FOR AN EXTENSION OF
      TIME TO OBJECT TO DISCHARGE AND TO FILE MOTION TO DISMISS

         NOW COMES PATRICK S. LAYNG, the United States Trustee for the Northern District

of Illinois, by his attorney, Ha M. Nguyen, and pursuant to 11 U.S.C. § 727(c)(1) and Fed. R.

Bankr. P. 4004(b), hereby requests this Court to grant an extension of time to object to the

discharge of Renee Buchbinder (the “Debtor”) and to file a motion dismiss the Debtor’s case for

abuse pursuant to 11 U.S.C. § 707(b) and Fed. R. Bankr. P. 1017(e)(1). In support of this request,

the U.S. Trustee states as follows:

         1.    This is a core proceeding concerning the administration of this estate pursuant to

28 U.S.C. § 157(b)(2)(A) which this Court may hear and determine pursuant to IOP 15(a) and

Local Rule 40.3.1 of the United States District Court for the Northern District of Illinois.

         2.    On February 5, 2020, the Debtor, represented by Fernando R. Carranza, filed her

voluntary petition for relief under Chapter 7 of the Bankruptcy Code. The Debtor has primarily

consumer debt.

         3.    Joseph E. Cohen was appointed the Chapter 7 Trustee in the Debtor’s case.




                                                 3
 Case 20-03339       Doc 21    Filed 05/06/20 Entered 05/06/20 09:50:57            Desc Main
                                 Document     Page 4 of 5



      4.      The last date to object to the Debtor’s discharge or to file a motion to dismiss her

case under § 707 is currently set for May 11, 2020.

      5.      Schedule E/F reflects $536,307 in unsecured claims.

      6.      Schedules I and J indicate that the Debtor is married with no dependents. Debtor

is unemployed and shows $1,164 in Social Security income. Her non-filing spouse is listed as

employed in part time sales for Continental Credit with $1,500 in earned income and $1,500 in

Social Security income. Schedule J shows $20,180 in monthly expenses including $15,600 in

real estate taxes. Schedule A/B shows three properties in Highland Park, Illinois ($1.3 million)

and two condominiums in Florida ($1,070,000).

      7.      Due to the Debtor’s high expenses and substantial unsecured debt, the U.S. Trustee

is requesting additional time to examine the Debtor’s financial circumstances. Additionally, the

U.S. Trustee has requested documents from the Debtor’s since February 2020 and did not receive

a response until May 4, 2020. The U.S. Trustee will also need additional time to review the

documents that were recently provided.

      8.      Concurrent with this motion the U.S. Trustee is filing a motion pursuant to Fed. R.

Bankr. P. 2004 for authority to request various documents from the Debtor. The U.S. Trustee

also anticipates, depending on this production of documents, that he may need to conduct an oral

examination of the Debtor.

      9.      The U.S. Trustee requests additional time to investigate the veracity and

completeness of the Debtor’s Petition, Schedules, Statement of Financial Affairs, testimony given

at the 341 Meeting and other documents in order to determine whether cause exists to file an

objection to the Debtor’s discharge pursuant to § 727 or a motion to dismiss the Debtor’s case

pursuant to § 707.

                                               4
  Case 20-03339       Doc 21     Filed 05/06/20 Entered 05/06/20 09:50:57          Desc Main
                                   Document     Page 5 of 5



       WHEREFORE, the U.S. Trustee requests this Court to extend the date to object to the

Debtor’s discharge pursuant to 11 U.S.C. § 727(a) and for filing a motion to dismiss the Debtor’s

case pursuant to 11 U.S.C. § 707(b) for sixty (60) days, to and including August 11, 2020 and for

such other relief as this Court deems just.



                                                    RESPECTFULLY SUBMITTED:
                                                    PATRICK S. LAYNG
                                                    UNITED STATES TRUSTEE


DATED: May 6, 2020                            By:   /s/ Ha M. Nguyen
                                                    Ha M. Nguyen, Trial Attorney
                                                    U.S. Department of Justice
                                                    Office of the United States Trustee
                                                    219 S. Dearborn Street, Room 873
                                                    Chicago, Illinois 60604
                                                    (312) 886-3320




                                               5
